Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant filed an amendment on 10/25/22, Prior to the instant claim amendments presented herein, claims 1-20 were pending. In the instant claim amendments, claims 1, 9, and 17 are amended. After entry of the instant claim amendments, claims 1-20 will be pending and under consideration. Here after careful consideration of the applicant arguments and amendments, the examiner finds them to be moot and/or non-persuasive in view of updated grounds of rejection. This action is a final rejection.

Claim Objections
Claim claims 1,9 and 17 as amended rely on “a particular procedure”… based on… re: registration is objected to because of the following informalities:  The examiner finds this limitation to be broad and further “procedure” is not literally presented in the specification. Thus the examiner is not sure as to the procedure implied. For the purposes of examination the limitation appears to imply a choice of identity verification…. It could be one or more “identity verification techniques…. “ 0037 of applicant specification. Thus, the procedure is not clearly defined as to what is being referred and if it were defined, say in 0037 or 0041… it is not a specific procedure, so it could be any.
 Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott 20170017958
2013/0024364 to Shrivastava and US Patent Publication to Maheshwari, 2020/0372495.

As per claims 1, 9, 17 Scott discloses;
A method for authorizing actions requested by secondary computing devices, the method comprising, by a primary computing device associated with a primary account:  Scott(0037 accounts)
receiving, from a secondary computing device associated with a secondary account, Scott(0189, 0277, second wallet for example, 190 multiple accounts)
identifying a payment registration characteristic of a payment registration associated with the primary account; receiving,  Scott (0071, 0037) based on the payment registration characteristic, identity information associated with the primary account identifying, based on the payment registration characteristic, Scott (0125) a particular procedure through which to obtain a verification indicator; performing the particular procedure to obtain the verification indicator;  (0049, general verification based on objection above, 0125 specific secret information etc.) and in conjunction with determining that the identity information corresponds to the verification indicator: generating a payment verification token that authorizes the action requested by the secondary account  generating a payment verification token authorizes the action requested by the secondary account Scott(0183,8, 0328) Scott does not explicitly disclose what Shrivastava
a request to perform an action associated with the secondary account, wherein the secondary account is associated with the primary account and has limited access to actions relative to the primary account; 
Shrivastava(0083, parent/child debit accounts…. Controls on usage would be a form of limited access compared to the parent account,  see also 0143, maximum amount limits…. For spouse or child) It would therefore have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the payment system of Scott with the control apparatus of Shrivastava for the motivation of providing the consumer with various ways to pay for goods and services. (0008)
In regards to the argued “on device” verification procedure,  Scott is more directed to a central registration authority. However, as argued, Maheshwari teaches “device based” authentication (0026)
It would therefore have been obvious to combine the centrally authenticated teachings of Scott with the device based teachings of Maheshwari for the motivation of making it easier for smartphone users to authenticate “online” in such a manner to satisfy “regulators”

As per claims 2,10 Scott discloses;
The method of claim 1, further comprising determining a payment registration type based on the payment registration characteristic.  
Scott(0058)

As per claims 3, 11, Scott discloses; The method of claim 2, further comprising: in response to the payment registration characteristic indicating that the primary account includes a first type of payment registration, generating the verification indicator.  
Scott(0059)

As per claims 8, 16 Scot discloses; The method of claim 7, wherein the verification indicator includes at least one verification question and wherein the identity information includes a verification information responsive to the at least one verification question.  Scott(0062, password)

As per claims 4, 12, and 14 Scott discloses; The method of claim 3, wherein the verification indicator includes at least one biometric challenge and wherein the identity information includes biometric information.  
Scott(0062)

Claim 6 is similar to claim 4.

As per claims 5, 13, Scott discloses; The method of claim 2, further comprising, in response to the payment registration characteristic indicating that the primary account includes a second type of payment registration, receiving, from a server associated with the payment registration, the verification indicator.  Scott(0062)

As per claims 7, 15 Scott discloses; The method of claim 2, further comprising, in response to the payment registration characteristic indicating that the primary account includes a third type of payment registration, receiving, from a server associated with the payment registration, the verification indicator.  
Scott(0062)


As per claim 18 Scott discloses; The primary computing device of claim 17, wherein the primary account and the secondary account belong to a shared account.  
Scott(0097)

As per claim 19 Scott discloses;
The primary computing device of claim 17, wherein the secondary account is associated with another client device.  
Scott(0097)

As per claim 20 Scott discloses; The primary computing device of claim 17, wherein the action of the secondary account includes one of setting up the secondary account and accessing content by the secondary account.
Scott(0098)



Response to Arguments
Applicant filed an amendment on 10/25/22, Prior to the instant claim amendments presented herein, claims 1-20 were pending. In the instant claim amendments, claims 1, 9, and 17 are amended. After entry of the instant claim amendments, claims 1-20 will be pending and under consideration. Here after careful consideration of the applicant arguments and amendments, the examiner finds them to be moot and/or non-persuasive in view of updated grounds of rejection. This action is a final rejection.


Rejections under 35 U.S.C. §103 
Claims 1-20 stand rejected under 35 U.S.C. §103(a) as allegedly being unpatentable over Scott (U.S. 2017/0017958) and Shrivastava (U.S. 2013/0024364). 
In the Non-Final Office Action dated August 2, 2022, the Office cites Scott against the limitations previously recited in claim 1. However, claim 1 is being amended to recite new limitations that Applicant asserts are not taught by this reference. Moreover, as noted above in the Interview Summary, the Office agrees that amended claim 1 is distinguished from this reference for at least the following reasons. 

Pending claim 1 recites the limitations of the primary computing device receiving a verification indicator and determining that the identity information corresponds to the verification indicator. Applicant emphasizes that these limitations involve the claimed primary computing device (itself) performing a verification by comparing two sets of information possessed by the primary computing device. On page 3 of the Office Action, the Office cites Scott at paragraph [0128] against these limitations. However, this portion of Scott discloses a technique whereby the devices 110 are in possession of information (e.g., certificates / tokens) that enable other devices e.g., merchant devices and trusted platforms-to verify the devices 110. 

In other words, the devices 110 do not (themselves) perform verifications on-device-instead, the devices 110 transmit their own certificates / tokens to other devices so that the other devices can verify the devices 110.

In regards to the “on-device” aspect of the verification, ie the primary computing device performing a verification (itself), the examiner does not find this argument persuasive because the “on-device” aspect argued, ie “transmit their own certificates/tokens” are not claimed. The argued portion is also argued piecemeal, ie not word for word but paraphrased which is generally not persuasive. 

For this reason, Applicant asserts that pending claim 1 is distinguished from the disclosure of Scott. 

Notwithstanding the foregoing deficiencies of Scott, Applicant is, solely in the interest of advancing the prosecution of this application, amending claim 1 to recite the limitations of (1) identifying a payment registration characteristic of a payment registration associated with the primary account; (2) receiving, based on the payment registration characteristic, identity information associated with the primary account; (3) identifying, based on the payment registration characteristic, a particular procedure through which to obtain a verification indicator; and (4) performing the particular procedure to obtain the verification indicator. 

Here the applicant first argument directed to applicant invention is that it can perform verifications on-device-instead, the devices 110 transmit their own certificates / tokens to other devices so that the other devices can verify the devices 110.

This element is not explicitly claimed so the argument is not persuasive though it might if the claims were amended as such. However, in view of applicant argument, the examiner has offered Maheshwari for the “on device” verification/authentication type feature. It would be advisable for the applicant to further clarify the claims to add the argued feature in such a way that it is limited to on-device verification for example. Thus applicant arguments are in part moot in view of new grounds of rejection.

In regards to the amended portion, “a particular procedure” would be more persuasive if it were defined in the specification and limited to a procedure or subset of procedures. Thus while not directly persuasive to the examiner, applicant could further define the procedures that are required and the “on device” verification that is argued but not claimed. It is noted that verification procedures might be present in the depended claims but, “procedure” is not claimed so it is difficult to connect define procedure and limit it to a specific type of action.


Dependent claims are argued based on dependency only.


Conclusion
A prior search on IP.com provided the following references

Authentication at Scale IEEE (2013)
A Survey on Identity Management for the Future Network IEEE 2013

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698